USCA11 Case: 20-13279      Date Filed: 10/19/2021   Page: 1 of 8




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 20-13279
                   Non-Argument Calendar
                   ____________________


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TERRY J. MARTIN,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:15-cr-00392-JDW-JSS-1
                   ____________________
USCA11 Case: 20-13279        Date Filed: 10/19/2021     Page: 2 of 8




2                      Opinion of the Court                20-13279



Before NEWSOM, ANDERSON, and ED CARNES, Circuit Judges.

PER CURIAM:

      Terry Martin appeals his sentence of 24 months imprison-
ment and 12 months supervised release, which was imposed on
him for violating the terms of his supervised release.
                                 I.
       Martin contends that his new term of supervised release is
longer than the applicable statute permits. We typically review
only for an abuse of discretion the imposition of a term of super-
vised release. United States v. Zinn, 321 F.3d 1084, 1087 (11th Cir.
2003). But because Martin failed to object to his term of super-
vised release, we review only for plain error, which requires him
to show: (1) an error; (2) that was plain; (3) which affects his sub-
stantial rights. Id.
       If a defendant violates a condition of his supervised release
and is sentenced to imprisonment, a court can sentence him to a
new term of supervised release to follow his term of imprison-
ment. 18 U.S.C. § 3583(h). The new term of supervised release
cannot be longer than the statutory maximum term of supervised
release for the defendant’s underlying conviction. Id.
      But that is just the starting point for the maximum allowa-
ble new term of supervised release. The maximum allowable
term must also be reduced by “any term of imprisonment that
USCA11 Case: 20-13279        Date Filed: 10/19/2021    Page: 3 of 8




20-13279               Opinion of the Court                       3

was imposed upon revocation of supervised release.” Id. That
includes any terms of imprisonment that have been imposed both
for the current revocation of supervised release and any past rev-
ocations. As we have put it: “the maximum allowable supervised
release following multiple revocations must be reduced by the
aggregate length of any terms of imprisonment that have been
imposed upon revocation.” United States v. Mazarky, 499 F.3d
1246, 1250 (11th Cir. 2007).
       Martin’s underlying conviction was for possessing a firearm
as a felon, 18 U.S.C. §§ 922(g)(1), 924(a)(2), which has a statutory
maximum term of supervised release of 36 months, id.
§§ 3559(a)(3), 3583(b)(2). That means 36 months is the starting
point for the maximum term of supervised release Martin can be
sentenced to. But this was not Martin’s first violation of super-
vised release, and for a past violation he had been sentenced to
time served, which was 53 days imprisonment. For Martin’s vio-
lations this time around, the court sentenced him to 24 months
imprisonment. Plugging those numbers into the § 3583(h) equa-
tion looks like this: 36 months (for the statutory maximum for the
underlying offense) minus 53 days (for the last term of imprison-
ment) minus 24 months (for the current term of imprisonment).
The result is that the maximum allowable term of supervised re-
lease for Martin is just over 10 months.
       But the district court sentenced Martin to a supervised re-
lease term of 12 months. That was error because it was longer
than the maximum supervised release term allowed by statute.
USCA11 Case: 20-13279        Date Filed: 10/19/2021    Page: 4 of 8




4                      Opinion of the Court               20-13279

Martin argues it was plain error, the government agrees, and we
agree, too, because the statute’s terms are plain. We vacate Mar-
tin’s term of supervised release.
                                II.
       As a special condition to Martin’s sentence of supervised re-
lease the court ordered: “[Martin] must pay child support at a
state-determined level if so ordered. Otherwise, as determined by
U.S. Probation not to exceed 25% of [his] take-home pay. (USSG
§5D1.3(d)).” (Martin has two children, and the record indicates
that he has an existing state court child support order.) Martin
challenges the special condition. Plain error review applies be-
cause he did not object it while he was before the district court.
         District courts have broad discretion to impose conditions
of supervised release.         “The only limits on the court’s
broad discretion in this area are that additional conditions must be
‘reasonably related’ to the sentencing factors listed at 18 U.S.C. §
3553(a), ‘reasonably necessary’ to effect the ‘purposes’
of § 3553(a), and ‘consistent with any pertinent policy statements
issued by the Sentencing Commission.’” United States v. Crape,
603 F.3d 1237, 1246 (11th Cir. 2010) (quoting 18 U.S.C.
§ 3583(d)(1)–(3)). Courts are authorized by statute to order the
defendant to “comply with the terms of any court or-
der . . . requiring payments by the defendant for the support and
maintenance of a child or of a child and the parent with whom
the child is living.” 18 U.S.C. § 3563(b)(20). And to order him to
“support his dependents and meet other family responsibilities.”
USCA11 Case: 20-13279        Date Filed: 10/19/2021     Page: 5 of 8




20-13279               Opinion of the Court                        5

Id. § 3563(b)(1). The Sentencing Guidelines even state that child
support conditions are “recommended” in some situations. See
U.S.S.G. § 5D1.3(d)(1)(A) (“If the defendant has one or more de-
pendents — a condition specifying that the defendant shall sup-
port his or her dependents” is recommended.); id.
§ 5D1.3(d)(1)(B) (“If the defendant is ordered by the government
to make child support payments or to make payments to support
a person caring for a child — a condition specifying that the de-
fendant shall make the payments and comply with the other
terms of the order” is recommended.).
         Those statutory and guideline provisions show that the
court ordering Martin to “pay child support at a state-determined
level if so ordered” was not plain error, or error at all. That con-
dition is expressly permitted by the statute and “recommended”
by the guidelines, after all. It also was not plain error, or any er-
ror, to order Martin to pay child support “as determined by U.S.
Probation not to exceed 25% of [his] take-home pay,” if there is
no “state-determined level.” It was not because we have upheld a
similar family support condition before. See United States v.
Chavez, 204 F.3d 1305, 1316 (11th Cir. 2000) (“The court ordered
[the defendant] to pay his wife living expenses of $1,200 per
month, ‘or an amount in accordance with a local Court or-
der.’ . . . This condition was a reasonable and lawful part of [the
defendant’s] sentence.”). Though the length of Martin’s term of
supervised release must be reduced on remand, the district court
USCA11 Case: 20-13279        Date Filed: 10/19/2021     Page: 6 of 8




6                      Opinion of the Court                20-13279

is free to reimpose the special support condition of supervised re-
lease.
                                III.
       Martin challenges the procedural reasonableness of his sen-
tence, arguing that the court relied on an improper sentencing
factor and relied on clearly erroneous facts that were not in the
record. Plain error review applies to this challenge as well be-
cause Martin’s counsel at the sentence hearing objected only gen-
erally “based upon reasonableness.” See, e.g., United States v.
Parks, 823 F.3d 990, 994–95 (11th Cir. 2016) (“It is now rote that a
sweeping, general objection is insufficient to preserve specific sen-
tencing issues for review.”) (quotation marks omitted; alteration
adopted). Indeed, even after the prosecutor suggested that de-
fense counsel’s objection was not specific enough and asked the
court to “hold the defense to its objection and ask specifically
whether there is any procedural error that they see so that the
Court can address it,” and even after the court asked defense
counsel if there was “[a]ny other statement or factual objection of
a specific nature you would like to put on the record at this time,”
defense counsel responded, “No. I don’t think it’s necessary.”
That was “insufficient to apprise the district court of [Martin’s]
objection[s]” now raised on appeal. Id. at 994.
       Martin argues that the district court improperly considered
the need for the sentence to promote respect for the law. The ba-
sis for that argument is that the statutory list of factors a court
may consider when revoking a defendant’s supervised release
USCA11 Case: 20-13279         Date Filed: 10/19/2021    Page: 7 of 8




20-13279               Opinion of the Court                         7

does not include the need to promote respect for the law. See 18
U.S.C. § 3583(e) (listing § 3553(a) factors but not including
§ 3553(a)(2)(A)). But we’ve already held that it’s not plain error
for a court to consider that factor when imposing a sentence after
revoking supervised release. See United States v. Vandergrift, 754
F.3d 1303, 1308–09 (11th Cir. 2014). So it was not plain error
here.
       Martin also argues that the district court relied on four
“clearly erroneous facts for which there was no evidence or sup-
port in the record.” Those facts are: (1) “a high-speed chase from
police” the day after Martin’s first revocation hearing; (2) that
Martin was selling marijuana; (3) that Martin failed to complete
an apology letter and appear at a state court hearing; and (4) that
Martin had “absconded.”
        The problem with Martin’s argument that “there was no
evidence or support in the record” for those facts is that there was
evidence or support in the record for those facts. The probation
office’s memorandum summarizing alleged supervised release vi-
olations detailed both the “high rate of speed” at which Martin
had fled from police officers in his car and his selling of marijuana.
The probation office’s sentencing recommendation also discussed
a “high-speed chase,” as well as Martin’s failure to write an apolo-
gy letter to a victim of one of his crimes (something he’d been or-
dered by the district court to do after his first violation of super-
vised release). Yet another probation office memorandum dis-
cussed a state warrant for Martin “for not appearing in court.” As
USCA11 Case: 20-13279       Date Filed: 10/19/2021    Page: 8 of 8




8                     Opinion of the Court                20-13279

for Martin “absconding,” the court could have been referring to a
number of things: Martin’s failure to show up in court, his fleeing
from police, his failure to attend drug treatment sessions. The ev-
idence was in the record. The court did not plainly err or other-
wise make any clearly erroneous findings.
        Finally, Martin contends his sentence was substantively un-
reasonable, “mainly because [the court] gave significant weight to
improper § 3553(a) factors and unsupported facts.” Martin does
not advance any other arguments in support of his substantive
reasonableness challenge. Cf. Center v. Sec’y, Dep’t Homeland
Sec., 895 F.3d 1295, 1299 (11th Cir. 2018) (“[W]e have repeatedly
explained that arguments briefed in the most cursory fashion are
waived.”). We have already rejected the arguments that the dis-
trict court considered “improper” factors and “unsupported”
facts, and his sentence is not substantively unreasonable.
      The sentence of imprisonment is affirmed, but the sentence
of supervised release is vacated, and the case is remanded for pro-
ceedings consistent with this opinion.
      AFFIRMED in part, VACATED in part, and REMANDED.